Citation Nr: 1515825	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-18 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and if so, whether service connection is warranted. 

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension.


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to July 1946.  He died in September 1976.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania, which declined to reopen the claim of entitlement to service connection for the cause of the Veteran's death, entitlement to accrued benefits, and entitlement to death pension.

The issue of whether new and material evidence has been received to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.



FINDINGS OF FACT

1.  In a September 2013 letter, prior to the promulgation of a decision in this appeal, the appellant's representative indicated that she did not desire to pursue her appeal for death pension, thereby affectively withdrawing the appeal as to this issue.  

2.  The Veteran did not have a pending claim for VA benefits at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appellant's claim of entitlement to death pension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5101(a), 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Death Pension Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative and must be in writing or on the record at a hearing on appeal.  Id.  

In a September 2013 letter, prior to the promulgation of a final Board decision in his appeal, the appellant's representative indicated that she did not wish to pursue her appeal for improved death pension.  As such, this issue is withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

II.  Entitlement to Accrued Benefits

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid for a period not to exceed two years) to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Payment of accrued benefits requires that the Veteran or other payee had a claim for the underlying benefit pending at the time of death or that benefits had been awarded and unpaid at the time of death.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

The Veteran's claims file does not reveal that there was a pending claim at the time of his death or that there were benefits that had been awarded and unpaid.  Accordingly, there is no basis under which accrued benefits may be granted.  The facts of this case are not in dispute and the law is dispositive.  As such, the claim of entitlement to accrued benefits must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The disposition in this case is based on the application of relevant laws to the undisputed facts; therefore, VA's duties to notify and assist claimants, as set forth in the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, do not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Moreover, there is no indication that pertinent evidence remains outstanding, or that further notice or assistance would have a reasonable possibility of substantiating the claim.




ORDER

The claim of entitlement to death pension is dismissed.

Entitlement to accrued benefits is denied.


REMAND

In her December 2011 notice of disagreement the appellant raised the issue of whether clear and unmistakable error was committed in an August 2005 rating decision that, in relevant part, denied entitlement to service connection for the cause of the Veteran's death.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  

The CUE issue is; however, inextricably intertwined with the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

Adjudication of the petition to reopen the claim for service connection for the cause of the Veteran's death is deferred pending adjudication of the CUE claim.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of whether CUE was committed in the August 2005 rating decision that denied entitlement to service connection for the cause of the Veteran's death.  The Board will not further consider this issue unless an appeal is perfected.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


